Title: To Benjamin Franklin from Ephraim Brown, 12 April 1765
From: Brown, Ephraim
To: Franklin, Benjamin


Honored Sir
Philada. April 12, 1765
With the greatest Respect I take the Freedom by this Packet to congratulate you on your safe arrival in England. I wrote a Line by the last Packet, which I hope you have receiv’d. His Excellency Governor Franklin and Lady, and Mr. Foxcroft, happen’d to be at Mrs. Franklin’s when your agreeable Letters came to hand. We go on well with the Post-Office, and hope give Satisfaction.
I have no more to write, being in great haste, only beg you will give me leave to subscribe myself, your most obliged humble Servant
E Brown
To Mr Franklin
 
Addressed: To / The Hon. Benja Franklin, Esqr / Craven Street / London. / per Packet
Endorsed: E Brown Philada
